Normal, C. J.
A judgment of the district court is before us for review by petition in error. The cause has been submitted under section 1, rule 2, which provides “for such submission on printed briefs accompanied by or containing an agreed printed abstract of the record and evidence upon which the case is to be determined.” The planted abstract herein does not contain the petition in error nor an abstract of the assignments of error. No question, therefore, is presented for review. O’Neill v. Flood, 58 Nebr., 218; Manning v. Freeman, 58 Nebr., 485. The judgment is
Affirmed.